 Case 5:21-cr-00010-H-BQ Document 25 Filed 06/11/21              Page 1 of 3 PageID 59



                          UNITED STATES DISTRICT COURT
                          NORTI{ERN DISTRICT OF TEXAS
                               LUBBOCKDTVISION

UNITED STATES OF AMERICA,

        P1aintiff,

                                                         No. 5:21-CR-010-H-BQ

ruSTIN DAVID MUSGRAVES,

        Defendant.


          ORDER ACCEPTING REPORT AND RECOMMENDATION AND
               REFERRING THE ISSUE OF DETENTION TO TIIE
                                           MAGISTRATE

        Before the Court are the Notice Regarding Entry of a Plea of Guilty, the Consent of

the Defendant, and the Report and Recommendation Conceming Piea of Guilty of the

United States Magistrate Judge. As no objections to the Report and Recommendation have

been filed within fourteen days of service in accordance with 28 U.S.C. $ 636O)(1), the

Court accepts and adopts the Report and Recommendation. Accordingly, the Court accepts

the piea of guilty, and Justin David Musgraves is hereby adjudged guilty of Possession of

Child Pomography Involving a Prepubescent Minor in violation of 18 U.S.C.

0$   2252A(aX5Xb) and2252A@)(2). Sentence will be imposed in accordance with the

Court's scheduling order. The Court now refers the issue of mandatory detention pending

sentencfurg to the Honorable Magistrate Judge   D. Gordon Bryant.

1.       Backgrountl

         The Indictment charges a violation of 18 U.S.C. $$ 2252\(a)(5)b) and2252A@)(2)'

that is Possession of Child Pomography Involving a Prepubescent Minor. On May 24,

2021, Musgraves pled guilty to the charge. The Honorable Magistrate Judge Bryant
 Case 5:21-cr-00010-H-BQ Document 25 Filed 06/11/21                               Page 2 of 3 PageID 60



recommended that the plea be accepted. Having accepted that recommendation, Musgraves

has now been adjudged              guilty ofPossession of Child Pomography involving         a Prepubescent

Minor.

2.        Legal Standard Goveming Mandatory Detention

          Title   18   United States Code, Section 3la3@)(2) mandates detenrion after a guilty

plea if the offense of conviction is among those listed in 18 U.S.C. g 3142(0(1)(A)-(C).

Section 3142(f)(1)(A) details three categories of                crime-a crime of violence, a violation of

Section 1591, or an offense listed in Section 2332b(g)(5)@). Here, Possession ofChild

Pomography involving a Prepubescent Minor is a crime of violence. A crime of violence is

defined, among other thhgs, as a felony under Chapters 77,109A,110, or                     ll7   of Titie 18.

18 U.S.C. $ 3156(aX           ).   Chapter 110 includes the statutes of conviction at issue in this

case-l8 U.S.C.          $0   22524(a)(5)b) and2252A@)Q). Moreover, Fifth Circuit precedent

provides that possession of child pomography is a crime of r.iolence within the meaning                    of

18 U.S.C. $       3142(0(1)(A). United       States v.   Fitzpatick,   MF.   App'x 653 (5th Cn.2002).

          Section 3143(a)(2) details two exceptions to mandatory detention for defendants

awaiting imposition or execution of a sentence. The defendant must be detaiaed unless

"(A)(i)   the   judicial officer finds there is a substantial likelihood that a motion for acquittal or

new trial will be granted; or (ii) an attomey for the Govemment has recommended that no

sentence of imprisonment be imposed on the person; and @) the judicial officer finds by

clear and convincing evidence that the person is not likely to flee or pose a danger to any

other person or the community." Id. Additionally, a pe$on otherwise "subject to detenlion

under Secrion 31a3@)(2), and who meets the conditions ofrelease set forth in Section

31a3(a)(1) or (b)(i), may be ordered released, under appropriate conditions, by the judicial



                                                             2
  Case 5:21-cr-00010-H-BQ Document 25 Filed 06/11/21              Page 3 of 3 PageID 61



omcer, if it is clearly shown that there are exceptional reasons why such person's detention

would not be appropriate."   18   U.S.C. $ 3l4s(c).

       The Court thus refers this matter to the Honorable Magistrate Judge Bryant to

determine whether Section 3143(a)(2)'s or Section 3145(c)'s exceptions are satisfied.

3.     Conclusion

       The issue of mandatory detention for this offense is referred to Magistrate Judge

Bryant for resolution.
                             tf
       So ordered on June I ( , 2021.




                                                      JAMES         YHENDRIX
                                                              STATES DISTRICT JUDGE




                                                 J
